2021 UT App 100



               THE UTAH COURT OF APPEALS

            STATE OF UTAH, IN THE INTEREST OF D.D.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                         STATE OF UTAH,
                           Appellee,
                               v.
                             D.D.,
                           Appellant.

                            Opinion
                        No. 20200223-CA
                    Filed September 30, 2021

   Seventh District Juvenile Court, Spanish Fork Department
             The Honorable F. Richards Smith III
    Seventh District Juvenile Court, Monticello Department
                The Honorable Mary L. Manley
                          No. 1160560

               Kyler Ovard, Attorney for Appellant
           Sean D. Reyes and Jeffrey S. Gray, Attorneys
                          for Appellee

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
   GREGORY K. ORME and MICHELE M. CHRISTIANSEN FORSTER
                        concurred.

POHLMAN, Judge:

¶1    D.D.,1 a teenager with high-functioning autism spectrum
disorder, was adjudicated delinquent on two counts of child



1. These are not the juvenile defendant’s actual initials. Because
the issues he raises require a discussion of information relating
                                                   (continued…)
                            In re D.D.


sexual abuse. D.D.’s adjudication was based solely on the
strength of his multiple confessions to inappropriately touching
the genitalia of his niece and nephew. D.D. appeals, challenging
the juvenile court’s determination2 that his confessions were
sufficiently trustworthy to be admitted into evidence. D.D. also
contends that the confessions are insufficient, on their own, to
sustain an adjudication of delinquency beyond a reasonable
doubt. We affirm.




(…continued)
to his health, we refer to him by these initials to protect his
privacy.

2. The underlying events that led the State to bring this
delinquency action occurred in Utah County, but the juvenile
defendant resides in San Juan County. The State thus initiated
the delinquency proceedings in the Seventh District Juvenile
Court, but the case was transferred to the Fourth District
Juvenile Court for the actual adjudication. See Utah Code Ann.
§ 78A-6-350(1)–(2) (LexisNexis Supp. 2021) (allowing juvenile
court proceedings to be commenced either in the district where
“the minor is living or is found, or in which an alleged violation
of law or ordinance occurred,” and allowing the original court to
then “transfer the case to the district where the minor resides or
to the district where the violation of law or ordinance is alleged
to have occurred”). While the case was ultimately transferred
back to the Seventh District for final disposition and remains
pending there, all of the decisions at issue in this appeal were
made in the Fourth District.




20200223-CA                     2              2021 UT App 100
                            In re D.D.


                        BACKGROUND3

¶2     D.D. has a history of mental health conditions affecting
his ability to interact with others. His teachers started noticing
behavioral issues in elementary school, and he has been
receiving some form of special education assistance since then.
D.D. generally “struggles with social interaction,” and at various
points during his adolescence he was diagnosed with depression
and Asperger syndrome, a condition on the autism spectrum.

¶3    One summer weekend in 2018, D.D.’s older brother
(Brother) and sister-in-law (Sister-in-law) invited D.D. to their
house to “spend some good time” together. They planned to
“devote all the time that [they could] to him that weekend”
because D.D. was out of school for the summer and he was
spending a lot of time at home alone while his parents worked.
Brother and Sister-in-law have two young children (Niece and
Nephew), and they live several hours away from D.D.’s
hometown. D.D. and Brother had a “close relationship.”

¶4     During the visit, while Sister-in-law was outside with
Niece and Nephew, Brother had a conversation with D.D. about
pornography. Brother was aware that D.D. “had had some
involvement” with pornography, and Brother wanted to see if he
could help D.D. with something their family considered immoral
under their religious views. To aid the discussion, Brother used
an interactive book designed to help parents talk to children
about their potential exposure to pornography and how to avoid
it. As Brother went through the book with D.D., D.D. told him
that he had been “looking at pornography basically on a daily


3. “In an appeal from a bench trial in juvenile court, we view the
evidence in the light most favorable to the juvenile court’s
ruling, and we recite the facts here with that standard in mind.”
In re J.R.H., 2020 UT App 155, n.1, 478 P.3d 56 (cleaned up).




20200223-CA                     3              2021 UT App 100
                            In re D.D.


basis” and wanted to stop. Brother then discussed some
strategies with D.D. on how to resist the urge to look at
pornography.

¶5     Later that night, Brother told Sister-in-law about his
conversation with D.D. After Brother explained that D.D. was
afraid to tell his parents about his pornography habit, Sister-in-
law suggested that because she and D.D. had a “good
relationship,” he could “build up his confidence” to tell his
parents by confiding in her. Accordingly, at Brother’s urging,
D.D. approached Sister-in-law the next day and said that he
needed to tell her something. After walking her into the living
room where Brother was already sitting, D.D. disclosed that he
was “looking at pornography every day for several hours
sometimes.” Sister-in-law reassured D.D. that she still loved him
and said that she and Brother would “help him in any way” they
could. At that point, D.D. “got more comfortable” and went into
further detail, revealing that he had been looking at
pornography of “young girls” and “babies.” Sister-in-law asked,
“[W]hen you say babies, what does that mean?” D.D. elaborated
that he meant “babies like that can’t talk.”

¶6     Brother and Sister-in-law were both shocked by D.D.’s
revelation, and Sister-in-law, while expressing appreciation for
D.D.’s honesty, told him that this was “really serious” and that
those were images he could “never look at.” Brother and Sister-
in-law again brainstormed with D.D. how he could avoid the
temptation to look at pornography, at which point Sister-in-law
suggested that because D.D.’s mother (Mother) was coming to
the house that afternoon, D.D. could tell her about the
pornography issue while Brother and Sister-in-law were there
for support.

¶7     When Mother arrived, D.D. told her everything he had
just revealed to Brother and Sister-in-law, including that he was
viewing child pornography. Mother was upset at first, but after



20200223-CA                     4              2021 UT App 100
                             In re D.D.


calming down she asked D.D. questions while “letting him
express everything.”

¶8     The next day, while Sister-in-law was at work, she began
to more fully process her conversations with D.D. She called her
aunt for advice, who expressed her view that it would be in
everyone’s “best interest” if D.D. reported himself to police, and
she also suggested that “a lot of times when kids are looking at
that type of pornography, they’ll act out on it.” Sister-in-law
relayed the advice to Brother, and they both resolved to convince
Mother that D.D. needed to report to police that he was viewing
child pornography.

¶9      After Brother and Sister-in-law arrived home from work,
Brother began speaking with Mother about D.D. reporting
himself to police. Meanwhile, Sister-in-law and D.D. sat on the
porch talking; D.D. was trying to convince Sister-in-law to allow
him to live with them full-time, while Sister-in-law was
brainstorming potential places D.D. could get a job back in his
hometown. As they were talking, Sister-in-law recalled what her
aunt had told her about viewers of child pornography acting out
on their desires, “[a]nd all of a sudden it clicked for [her]” that if
D.D. was looking at child pornography, her own children could
be at risk. She waited for D.D. to finish what he was saying, and
said, “[D.D.], I need to ask you have you ever touched my kids?”
D.D. looked away from her and “kind of shrugged his shoulders
and . . . did a little giggle like oh well.” Troubled by his reaction,
Sister-in-law asked D.D. to look at her and she again inquired,
“[H]ave you ever touched my kids?” D.D. answered that he had,
which prompted Sister-in-law to ask, “[W]hen?” D.D. responded
that he had done it “every time” he had come to their house or
the family had visited his house. At that point Sister-in-law
“couldn’t talk” and was “bawling,” but D.D. continued, “I wait
until they are asleep. And I go into the rooms that they are in. I
make sure to make noise on the wall or I hit things to make sure
that they are asleep.” With regard to Niece, he further explained



20200223-CA                      5                2021 UT App 100
                           In re D.D.


that he would “tap her to make sure she [was] asleep,” then
proceed to take off the covers, “bring her panties down to her
knees,” “run his finger around her genitalia,” and sometimes
“touch[] inside her genitalia.”

¶10 Before D.D. could say more, Sister-in-law left to find
Brother and tell him what D.D. had just told her. She “collapsed
several times” on the way, and could not articulate what the
matter was when she approached Mother and Brother. Mother
saw this behavior and uttered, “[D]on’t tell me he touched one of
your kids.” Sister-in-law nodded in affirmation, prompting
Brother to leave the room to deal with his emotions. Once
Brother had regained his composure, he confronted D.D. with
similar questions to those asked by Sister-in-law, and D.D.
“admitted [it] again to him.” In this opinion, we refer to D.D.’s
admissions to Sister-in-law and Brother as the Initial
Confessions.

¶11 At that point, Brother and Sister-in-law called the police.
Upon arriving at the house, one of the responding officers
(Officer) gathered statements from Brother and Sister-in-law and
then located D.D., who was “curled in a ball under the dash” of
a vehicle parked out front. Officer advised D.D. of his Miranda
rights and “simply asked him if he knew why [the police
officers] were there.” D.D. responded that it was “because he
had inappropriately touched his niece,” and volunteered that the
touching had occurred while she was sleeping and that “he had
penetrated her with his fingers.” Officer then stopped D.D. from
speaking further because Officer had gathered enough to know
that the case would need to be referred to detectives for full
investigation. In this opinion, we refer to D.D.’s admissions to
Officer as the Vehicle Confession.

¶12 After being taken to the local police station, D.D. was
interviewed by two detectives. With Mother present, D.D. was
read his Miranda rights and “[h]e waived them and he spoke



20200223-CA                    6               2021 UT App 100
                             In re D.D.


freely.” One of the detectives asked D.D. why he was there and
D.D. responded that it was because he had “sexually abused his
niece.” When asked what he meant by that, D.D. stated that he
had “touched her private areas”; on being asked what he
thought private areas were, he specified that he was talking
about “her butt and her vagina.” He described that the first
touching had occurred approximately two years prior—when
Niece would have been four or five years old—during a family
visit to Brother and Sister-in-law’s house. On that occasion, he
“lifted [Niece]’s underwear up and he touched it”; when asked
what “it” meant, he stated that it was her vagina.

¶13 When asked how many times this had happened, D.D.
said it had occurred three times. The second touching occurred
on an unspecified date when Brother’s family was visiting D.D.
and his parents at their home, and the third touching was during
another visit to Brother’s house; both of these instances also
occurred while Niece was sleeping.

¶14 D.D. was then asked “if this ha[d] happened to anyone
else,” and he stated that on one occasion, while Brother and
Sister-in-law were changing Nephew’s diaper, D.D. “touched the
tip of [Nephew’s] penis” when his parents were not looking.
Although this incident occurred at an unspecified time, Nephew
was three years old at the time D.D. was being interviewed. One
of the interviewing detectives later offered his view that, taken in
context, D.D. was describing a touching that was
“inappropriate[] because [Sister-in-law and Brother] were
changing [Nephew]’s diaper,” and D.D. did it “when they
weren’t looking.” In this opinion, we refer to D.D.’s admissions




20200223-CA                      7               2021 UT App 100
                            In re D.D.


to the detectives during their interview as the Police Station
Confession.4

¶15 The next day, Brother and Sister-in-law brought Niece
and Nephew to the Children’s Justice Center to be interviewed
about any potential abuse. At the interview, Niece—who was six
years old at the time—was “engage[d]” and would answer
questions when prompted. Nephew—who was three years old
at the time—showed little interest in being interviewed. Neither
child reported any touching whatsoever. However, this was not
necessarily inconsistent with D.D.’s narrative, because Nephew
was still in diapers when the touching allegedly occurred. And
Niece—who, according to D.D., was asleep when the touchings
occurred—was a notoriously deep sleeper, with Brother
describing how, once she was asleep, “you could honestly pick
her up, throw her on the couch and she wouldn’t even know.”

¶16 Based on D.D.’s several confessions, the State charged
him with two delinquency counts—one for each victim—of
sexual abuse of a child under fourteen, a second-degree felony if
committed by an adult. Shortly after the initial pretrial
conference, D.D.’s trial counsel moved to stay the proceedings to
allow D.D. to undergo a competency evaluation. The juvenile
court granted the motion and an evaluation was conducted by a
licensed psychologist (Evaluator 1). In his report, Evaluator 1
opined that although D.D. possessed “a rational and factual
understanding of the proceedings against him” and the
applicable punishment, he did not have “the capacity to
adequately consult with his counsel and to participate in the
proceedings against him with a reasonable degree of rational
understanding.” In support of his opinion, Evaluator 1 cited
D.D.’s diagnoses of unspecified depressive disorder and autism


4. D.D. also indicated to the detectives during this interview that
he had been viewing child pornography.




20200223-CA                     8               2021 UT App 100
                           In re D.D.


spectrum disorder, and observed that this and his other
diagnosed disorders caused “mild-to-moderate impairment in
his capacity to reason, to consider consequences, and to make
judgments.” (Cleaned up.) Evaluator 1 also noted how D.D.’s
thought content was “somewhat slow but [showed] no evidence
of hallucinations, delusions or paranoia,” and observed that
“with prompts he typically recalled information.” After hearing
evidence on D.D.’s competency, including Evaluator 1’s
opinions, the juvenile court concluded that D.D. was “not
competent to proceed,” but that competency would be
“attainable,” and ordered that a competency attainment plan be
completed.

¶17 A few months later (about six months after the Initial
Confessions), D.D. sent Brother several text messages “out of
nowhere, [with] no prompting whatsoever.” In the first message
D.D. lamented that Brother and Sister-in-law had not been in
contact with the rest of the family. In a second message he
stated:

      I’d really appre[ci]ate it if you’d drop the co[u]rt
      s[t]uff, if you can. I learned my lesson. I now know
      what happens when I do stuff like that. I’m soooo
      sooo sooo very sorry about what I did to your kids.
      I just wish I could go back in time or have a do
      over and stop my[]self from ever doing that and
      never do that. I just wish I never would have done
      those things in the first place to begin with. When I
      first touched [Nephew] and [Niece], I didn’t know
      that all of this would have happened. If I would
      have known that all of this would have happened,
      I NEVER would have touched [Nephew] and
      [Niece], like that in the first place.




20200223-CA                    9               2021 UT App 100
                            In re D.D.


In this opinion, we refer to the content of these text messages
from D.D. to Brother collectively as the First Text Message
Confession.

¶18 After D.D. had participated in attainment services for
about six months, Evaluator 1 conducted a second competency
evaluation. Evaluator 1 again opined that D.D. was not
competent to stand trial for the same reasons articulated in his
original report. The juvenile court held a hearing to consider
Evaluator 1’s opinions, after which it ordered that “a new
updated evaluation [be conducted] by an independent
evaluator.” A new psychologist (Evaluator 2) then evaluated
D.D. and determined that the “attainment services were
successful” and that D.D. had been “restored to competence to
stand trial.” (Cleaned up.) Specifically, Evaluator 2 noted how
D.D. “appear[ed] capable of providing . . . information regarding
his alleged offense, his involvement in the alleged offense, . . .
and his state of mind at the time of the alleged offense,” and that
“[h]e seemed to have adequate recall of the events leading up to
his arrests.” Thus, based on testing and direct observations,
Evaluator 2 concluded, among other things, that D.D. appeared
to be capable of understanding the charges against him, was
capable of providing his attorney relevant information regarding
his involvement in the alleged crimes, and would be able to
cooperate with his attorney and participate in his own defense.

¶19 As D.D.’s case proceeded, his attorney filed a motion in
limine seeking to exclude D.D.’s confessions from being
presented at trial, arguing that they could not meet the
trustworthiness standard articulated in State v. Mauchley, 2003
UT 10, 67 P.3d 477,5 because there was “no independent
evidence” of the charged crimes. After hearing argument on the
motion, the court determined that the matter should proceed to


5. See infra ¶¶ 29–33.




20200223-CA                    10               2021 UT App 100
                            In re D.D.


an adjudication because “[t]he State ha[d] not yet had the
opportunity to present its corroborating evidence to establish the
trustworthiness of [D.D.’s] confessions.” But the court also ruled
that, before any confessions could be admitted into evidence, the
State would first have to “present evidence regarding the
trustworthiness of [D.D.’s] alleged confessions,” and the court
would have to determine that each confession met the
trustworthiness standard by a preponderance of the evidence.
The court then set the case for trial.

¶20 About six weeks before trial, D.D. again texted Brother,
apparently unprompted. The message read:

      [Brother] I want [yo]u to know that I’m so very
      sorry for what[] I did to your kids. . . . You didn’t
      need to tell [our sister] all of that stuff. How would
      you have felt if all of that stuff happen[ed] while
      you were on your mission and [our sister] told you
      that I touched her kids like that. . . . Inste[a]d of
      calling the police on me you should have took a
      second to breath[e]. . . . I WASN’T saying that I was
      planning on doing that to [our sister’s] kids,
      because I wasn’t[.] I learned my lesson from doing
      that.

D.D. then sent another message the same day which read, in
relevant part, “I know that way deep down you know that if
mom knew that I was mast[u]rbating [she] wouldn’t let me keep
doing it and the same with me touching [Niece] and [Nephew]
the way I did.” In this opinion, we refer to the content of these
text messages from D.D. to Brother collectively as the Second
Text Message Confession.

¶21 A one-day bench trial was held in August 2019, at which
the State, as part of its case-in-chief, presented testimony from
Brother, Sister-in-law, Officer, and one of the detectives who
interviewed D.D. While being examined on redirect with respect


20200223-CA                    11               2021 UT App 100
                            In re D.D.


to her portion of the Initial Confessions, Sister-in-law was asked
by the prosecutor whether she had been “providing cues or clues
or direction” to D.D. when she initially asked D.D. whether he
had touched her children, which would have potentially
indicated to him that he could “please” her by answering a
certain way. Sister-in-law responded,

      No, not at all. . . . I mean it was a yes or no
      question, . . . [and] there [were] no additional
      questions. He answered my question and then he
      continued to tell me more and more details about
      [the abuse]. . . . It was him telling a story and
      telling me exactly what had occurred with my
      daughter.

Sister-in-law also offered her view that D.D. “has always been
honest . . . to a point where . . . sometimes [it] gets him in
trouble,” and that “when he does lie, it’s very obvious.”

¶22 During the State’s presentation of evidence, the defense
renewed its objection that D.D.’s confessions did not meet the
Mauchley standard. With regard to the Initial Confessions, the
court determined that they were trustworthy, observing that
D.D.’s admissions were “spontaneous” because “[n]othing was
coerced or forced,” and that D.D. was a “young man who
typically is honest about things.” The court likewise concluded
that the Vehicle Confession was “clearly spontaneous,” finding
that there was “[n]othing to indicate that anything was forced or
coerced.” And finally, it admitted into evidence testimony about
the Police Station Confession and screenshots of the First and
Second Text Message Confessions.6


6. Defense counsel expressly renewed his objection to the Initial
Confessions and the juvenile court entered specific findings
regarding their trustworthiness. Although defense counsel did
                                                  (continued…)


20200223-CA                    12              2021 UT App 100
                            In re D.D.


¶23 Following presentation of the State’s case-in-chief, D.D.’s
counsel moved for directed verdict, asserting that, even if the
confessions had been trustworthy enough to be admitted into
evidence, they were not enough—on their own—to sustain a
delinquency adjudication beyond a reasonable doubt. The court
denied the motion.

¶24 D.D. then presented his case-in-chief, during which
Evaluator 1 testified that in examining individuals with autism
spectrum disorder, he likes to ask misleading questions “to see
how they acquiesce” to an “authority figure.” In evaluating D.D.,
he observed that some of his answers were “credible and
accurate and verified by collateral sources,” but that “he seemed
to acquiesce to authority figures . . . when [Evaluator 1] asked
him a misleading question.” But on cross and on redirect,
Evaluator 1 clarified that he did not necessarily hold a view that
the fleeting deference to authority figures he observed in D.D.
impacted D.D.’s decision to confess the charged conduct to
multiple people, but rather that D.D.’s responses indicated a risk
that he might “occasionally” acquiesce to an authority figure if
one were to ask him “leading questions.”

¶25 After closing arguments, the juvenile court took the
matter under advisement and a few weeks later issued its ruling,
finding D.D. delinquent beyond a reasonable doubt on both
charges. D.D. appeals.




(…continued)
not expressly renew his objection to the Vehicle Confession, the
court entered specific findings on its trustworthiness at the
conclusion of Officer’s testimony. With regard to the remaining
confessions, no express objection was made and no findings
were entered, although evidence of each confession was
admitted.




20200223-CA                    13              2021 UT App 100
                             In re D.D.


            ISSUES AND STANDARDS OF REVIEW

¶26 D.D. raises two issues on appeal. He first argues that the
juvenile court erred by admitting all of his out-of-court
confessions, asserting that they were insufficiently trustworthy
to be admitted into evidence. A lower court’s determination that
a confession is sufficiently trustworthy to be admitted into
evidence is a legal determination. See State v. Mauchley, 2003 UT
10, ¶ 61, 67 P.3d 477 (“[T]he trial judge must determine as a
matter of law that the confession is trustworthy before it may be
admitted.”). Thus, it is a decision we review for correctness. State
v. Bran, 2021 UT App 62, ¶ 9, 492 P.3d 147 (“We review the legal
determinations leading to an admissibility ruling for
correctness.” (cleaned up)).

¶27 Second, D.D. asserts that the court erred in adjudicating
him delinquent because the State presented insufficient evidence
to sustain such a decision beyond a reasonable doubt. “When
reviewing a juvenile court’s decision for sufficiency of the
evidence, an appellate court must consider all the facts, and all
reasonable inferences which may be drawn therefrom, in a light
most favorable to the juvenile court’s determination, and we
reverse only when it is against the clear weight of the evidence,
or if [we] otherwise reach[] a definite and firm conviction that a
mistake has been made.” In re J.R.H., 2020 UT App 155, ¶ 9, 478
P.3d 56 (cleaned up).


                            ANALYSIS

¶28 We begin with D.D.’s challenge to the juvenile court’s
decision to admit his confessions, in which he argues that they
were insufficiently corroborated under State v. Mauchley, 2003
UT 10, 67 P.3d 477. We then address D.D.’s argument that the
confessions were insufficient on their own to support a finding
of delinquency beyond a reasonable doubt.




20200223-CA                     14               2021 UT App 100
                            In re D.D.


                                I

¶29 In Utah, a criminal “defendant may not be convicted
unless there exists independent evidence of the crime, a
corroborated confession, or a combination of both that furnishes
proof beyond a reasonable doubt that the defendant is guilty of
the crime charged.” State v. Mauchley, 2003 UT 10, ¶ 61, 67 P.3d
477 (cleaned up). This is because “no defendant can be convicted
solely on the basis of an uncorroborated out-of-court
confession.” Id. ¶ 50 (cleaned up). But before a defendant’s
confession may be considered by the factfinder, the trial court
takes on a “gatekeeping function,” in which it seeks to
corroborate the confession “as a matter of law” by determining
whether the confession is “trustworthy” based on the “totality of
the circumstances” surrounding the confession. See id. ¶ 58
& n.6. Thus, a confession may be corroborated and admitted into
evidence only after it is “deemed trustworthy by a
preponderance of the evidence.” Id. ¶ 58. Neither side suggests
that a different standard applies to juvenile court delinquency
proceedings, and we have no reason to assume otherwise. Cf. In
re P.G., 2015 UT App 14, ¶¶ 24–25, 343 P.3d 297 (discussing
contours of the Mauchley trustworthiness standard and implying
that it applies to admissibility of juvenile confessions, although
declining to address the juvenile defendant’s Mauchley-based
arguments on the merits for lack of preservation).

¶30 D.D. contends that all of his confessions were
inadmissible simply because “there was no independent
evidence that the crime occurred,” and that the juvenile court
misapplied Mauchley in concluding otherwise. But D.D. appears
to harbor a fundamental misunderstanding of our supreme
court’s holding in Mauchley.

¶31 D.D. is correct that to establish the trustworthiness of a
confession, “the State must introduce substantial independent
evidence” which “strengthen[s] and add[s] weight or credibility



20200223-CA                    15              2021 UT App 100
                             In re D.D.


to the confession, so as to produce a confidence in the truth of
the confession.” Mauchley, 2003 UT 10, ¶ 50 (cleaned up).
Importantly, however, “[s]ubstantial independent evidence
supporting the trustworthiness of a confession need not
necessarily include independent evidence of the crime” itself. Id.
¶ 51 (emphasis added). In other words, the State may elect to
corroborate the confession with independent evidence of the
crime, but the confession may also be corroborated—and
therefore admitted—without it. See id. ¶ 49 (noting that “the
State does not have to provide independent evidence that a harm
or injury occurred by criminal act before a confession may be
admitted to help establish guilt” (emphasis added)); see also id.
¶¶ 51–56 (describing the different corroboration standards for
establishing trustworthiness when there is no independent
evidence that a crime occurred versus when there is independent
evidence that a crime occurred). Thus, “in cases such as this one,
where there is no evidence of a crime independent of the
confession, the State may . . . establish the trustworthiness of the
confession with other evidence typically used to bolster the
credibility and reliability of an out-of-court statement.”7 Id. ¶ 51
(cleaned up).

¶32 The context of our supreme court’s decision in Mauchley
helps draw this important distinction. Prior to Mauchley, Utah
adhered to the corpus delicti rule, which required a defendant’s


7. D.D.’s confusion may stem from the term “corroborated
confession,” which arguably suggests on its face that the
confession must be corroborated by other evidence of the crime.
But as Mauchley makes clear, a corroborated confession does not
require independent evidence of the crime; rather, a
corroborated confession is a trustworthy confession as
established by the evidence of the circumstances surrounding
the confession itself. See State v. Mauchley, 2003 UT 10, ¶¶ 49, 51–
53, 67 P.3d 477.




20200223-CA                     16               2021 UT App 100
                            In re D.D.


confession to be corroborated through the State producing
“evidence that the specified offense occurred.”8 Id. ¶¶ 14–15
(cleaned up). But in Mauchley, the court joined “the federal
courts and a growing number of state courts” in abandoning the
corpus delicti rule in favor of the “new version of the
corroboration rule,” which “requires corroboration of the
confession itself rather than corroboration that a crime was
committed.” Id. ¶¶ 19, 48. In so doing, our supreme court
recognized the limitations of the corpus delicti rule in modern
criminal law. See generally id. ¶¶ 21–33, 41–47. For example, the
court explained that “[b]ecause inappropriate sexual contact
often produces no tangible injury,” and may lack independent
proof particularly where young children are involved, “applying
the corpus delicti rule to such situations seems especially
troublesome.” Id. ¶ 29. But the court added that “[a]lthough [it
was] overturn[ing] the corpus delicti rule, [it was] not
eliminating the corroboration rule because . . . the need still
exists to prevent errors in convictions based upon untrue
confessions alone.” See id. ¶ 47 (cleaned up). The court therefore
adopted the trustworthiness standard, which focuses on
“whether a defendant’s confession is sufficiently trustworthy or
reliable to be admitted into evidence.” Id. ¶ 19.


8. The corpus delicti rule is so termed because the “orthodox
version of the rule requires corroboration of the corpus delicti,” a
Latin term meaning the “body of the crime.” Id. ¶ 15 (cleaned
up). The rule originated in the English common law and
developed to “prevent innocent persons from being convicted
when they falsely confess to committing a crime that was never
committed or was committed by someone else.” Id. ¶¶ 12–14
(cleaned up). Under Utah’s corpus delicti rule, the State was
required to corroborate a defendant’s confession by putting on
some other evidence “that a harm or injury occurred by criminal
act,” but it was not required to show that “the defendant was the
perpetrator.” Id. ¶ 16.




20200223-CA                     17               2021 UT App 100
                             In re D.D.


¶33 In adopting and discussing the contours of the
trustworthiness standard, the Mauchley court identified a non-
exclusive list of “factors” that “have applicability in determining
the trustworthiness of confessions,” including: “evidence as to
the spontaneity of the statement; the absence of deception, trick,
threats, or promises to obtain the statement; the defendant’s
positive physical and mental condition, including age,
education, and experience; and the presence of an attorney when
the statement is given.” Id. ¶ 52. The court also emphasized that,
as a general matter, “the overall facts and circumstances related
in the confession must be consistent with facts otherwise known
or established.” Id. ¶ 53 (cleaned up).

¶34 At the outset, we observe that no attorney was present
during any of D.D.’s confessions; thus, the fourth factor
identified by the Mauchley court weighs against a
trustworthiness determination.9 But since the trustworthiness
standard is adjudged based on the “totality of the
circumstances,” id. ¶ 58, this fact alone does not end the analysis.

¶35 Next, as to the spontaneity of the statements during each
confession—the first Mauchley factor—D.D. asserts that his
confessions were “never spontaneous.” But we do
not view the circumstances surrounding his confessions
as yielding such a straightforward pronouncement on
spontaneity. For starters, “spontaneous” can take on subtly


9. D.D. frames his challenge to the court’s decision to admit his
confessions generally by asserting that his confessions were
collectively untrustworthy, without delineating a Mauchley
factor-based analysis for each confession individually.
Accordingly, we analyze the applicability of each Mauchley
factor to D.D.’s confessions as a whole, as opposed to, for
instance, analyzing the factors present with respect to each
confession.




20200223-CA                     18               2021 UT App 100
                            In re D.D.


different definitions, depending on how the word is used.10
See Spontaneous, Merriam-Webster, https://www.merriam-
webster.com/dictionary/spontaneous        [https://perma.cc/EFM6-
FT67]. For instance, it is sometimes defined as something
“developing or occurring without apparent external influence,
force, cause or treatment,” or “arising from a momentary
impulse.” Id. Applying this definition, the First and Second Text
Message Confessions qualify as spontaneous. They appeared to
be impulsive and without any apparent external influences, as
D.D. sent them to Brother via completely unsolicited text
messages. Indeed, Brother noted how the texts came “basically
out of nowhere,” with “no prompting whatsoever,” after Brother
and his family had no contact with D.D. for several months.

¶36 The Initial Confessions, on the other hand, were in
response to Sister-in-law directly asking D.D. whether he had
“ever touched [her] kids,” and Brother’s similar questioning.
And the Vehicle and Police Station Confessions were prompted
by questions that, while more generic, were still apparent
external influences which, in some sense, led him to confess.
D.D.’s affirmative answers in response to such direct questioning
for each of these in-person confessions thus would not qualify as
impulse-driven utterances without external influences.
Nevertheless, as mentioned, “spontaneous” has multiple


10. Indeed, other jurisdictions that apply a factor-based
trustworthiness analysis appear to consider the word to mean
different things depending on the context. See, e.g., State v. Cook,
610 A.2d 800, 806 (N.H. 1992) (suggesting that a spontaneous
inculpatory statement is one that is “volunteered in response to a
question that was neither leading or suggestive”); United States v.
Camacho, 163 F. Supp. 2d 287, 305–06 (S.D.N.Y. 2001) (collecting
cases and applying principle of spontaneity in the context of
making a statement to a friend or close acquaintance, as opposed
to confessing to law enforcement).




20200223-CA                     19               2021 UT App 100
                            In re D.D.


definitions; it can also mean “controlled and directed internally”
or “not apparently contrived or manipulated.” See id. Applying
these definitions, the Initial, Vehicle, and Police Station
Confessions appear more spontaneous because, while the initial
questions posed certainly were the stimuli that got D.D. talking,
he volunteered the detailed information about touching Niece
and Nephew without any cajoling. Thus, these confessions can
also be considered spontaneous based on the level of detail that
D.D. volunteered without being pressed or manipulated into
doing so. Indeed, the juvenile court appears to have applied
such a definition of the word when it found that the Initial
Confessions were spontaneous because “[n]othing was coerced
or forced,” and that the Vehicle Confession was “clearly
spontaneous,” because there was “[n]othing to indicate that
anything was forced or coerced.” Thus, while the spontaneity
factor yields more nuanced results among the in-person
confessions depending on the definition of spontaneous used,
this factor weighs heavily in favor of the First and Second Text
Message Confessions’ trustworthiness.

¶37 As to the second trustworthiness factor, D.D. concedes
that “there was no deception, trick, threats or promises explicitly
used to obtain the . . . confessions,” but he nevertheless argues
that his confessions are unreliable because he was “faced with a
deceptive environment that prompted him to answer ‘yes’ to all
of the questions asked by both [Brother] and [Sister-in-law].”
Specifically, D.D. points to his “sense of religious duty,”
Brother’s initiation of the pornography discussion, and D.D.’s
close relationship with Brother and Sister-in-law, all of which
would have supposedly caused D.D. to “want[] to please them
in any way he could.” Yet in so arguing, D.D. does not explain
how these alleged pressures would compel a false confession.
For example, while it may be that a person might confess to
wrongdoing based on a moral commitment to tell the truth, we
are not persuaded that D.D. would lie about touching Niece and
Nephew out of religious obligation. Similarly, we are not



20200223-CA                    20               2021 UT App 100
                            In re D.D.


persuaded that the pornography discussion created a deceptive
environment that would cause D.D. to confess to something he
did not do. Brother and Sister-in-law simply provided a safe
environment for D.D. to discuss his pornography habit; they did
not pressure him, they did not trick him, and they did not make
promises to him that might have led him to falsely confess.
Finally, D.D. has not articulated how his desire to “please” his
Brother and Sister-in-law would compel him to confess to
sexually abusing their children if it were untrue—especially
when considering that the context of his confession to Sister-in-
law was in the midst of trying to convince her to let him move in
with them. If D.D. had wanted to please his Brother and Sister-
in-law while advancing his own objective, he presumably would
have denied touching their children. We therefore reject D.D.’s
suggestion that the environment in which D.D. confessed
undermined the trustworthiness of his confessions.

¶38 Furthermore, applying the second factor to the
confessions where it would traditionally be relevant—namely
the Vehicle and Police Station Confessions—supports a
determination of trustworthiness because both Officer and the
interviewing detective asked D.D. very straightforward, open-
ended questions, to which D.D. responded with lengthy
narratives and explanations—a far cry from the type of situation
that would implicate a contrary finding under the second factor.
Cf. In re P.G., 2015 UT App 14, ¶¶ 2–14, 343 P.3d 297 (upholding
a juvenile defendant’s confession as voluntary after “[l]ooking at
the totality of the circumstances,” even though his police
interview lasted forty minutes, involved “persistent . . .
interrogation techniques,” and neither the juvenile’s parents nor
his attorney were present). And finally, our review of the
screenshots admitted into evidence reveals no degree of
deception or threat present in either of the Text Message
Confessions, as D.D. appears to have initiated those
communications completely unsolicited. Accordingly, we are
unable to discern any degree of deception present with any of



20200223-CA                    21              2021 UT App 100
                              In re D.D.


D.D.’s confessions, meaning that the second factor weighs in
favor of all the confessions being deemed trustworthy.

¶39 D.D. relies heavily on the third factor—“the defendant’s
positive physical and mental condition, including age,
education, and experience,” see Mauchley, 2003 UT 10, ¶ 52—in
arguing that his confessions are untrustworthy. He asserts that
this factor “overwhelmingly cuts in his favor” based on “his
disability, his diminished ability to track and recall conversation,
and his tendency to acquiesce to authority.” The State, on the
other hand, contends that the record does not provide “a basis to
believe that D.D.’s [diagnosis with autism spectrum disorder]
undermined the credibility of his confessions.” We agree with
the State.

¶40 Based on our review of the record, it is apparent that
D.D.’s autism spectrum disorder affects his interactions with
others. For example, during Evaluator 2’s investigation, D.D.’s
father described how there are “countless examples” in D.D.’s
life of him “‘not getting it’ when it comes to normal social
interactions.” His father described how D.D. “does not
understand sarcasm” and, when he was younger, “he never
played with [other] kids he just played ‘by kids’”—behavior
Evaluator 2 described as “parallel play.” D.D.’s father also
offered his view that D.D. “didn’t seem to understand the
gravity” of going to court and being the subject of a delinquency
adjudication—a concern that was echoed by Evaluator 1 in his
competency evaluations. However, diagnosis with a mental
disorder, without more, “does not necessarily mean a person is
unusually susceptible to emotional distress or unable to
participate in an investigation.” See Cairel v. Alderden, 821 F.3d
823, 836 (7th Cir. 2016). Indeed, we have previously rejected the
argument (albeit in a different context) that “all mental disorders
affect a person’s credibility,” because not “all mental disorders
affect [the] ability to perceive, recall, and relate events.” See State
v. Stewart, 925 P.2d 598, 600 (Utah Ct. App. 1996). Instead, to be



20200223-CA                      22                2021 UT App 100
                             In re D.D.


relevant to the trustworthiness analysis, D.D.’s condition must
relate to his ability to tell the truth. See Mauchley, 2003 UT 10,
¶ 50 (discussing that, to meet the trustworthiness standard,
“independent evidence must strengthen and add weight or
credibility to the confession . . . so as to produce a confidence in
the truth of the confession” (cleaned up)). And based on the
totality of the evidence, there is no indication that D.D.’s mental
disorder affected the trustworthiness of his confessions. D.D.
was repeatedly described by Sister-in-law as an “honest”
person—sometimes “to a fault.” Evaluator 1 noted how D.D.’s
thought content was “somewhat slow but [showed] no evidence
of hallucinations, delusions or paranoia,” and observed that
“with prompts he typically recalled information.” And Evaluator
2 considered D.D.’s behavior to be indicative of “someone with
high-functioning autism.” Indeed, Evaluator 2 noted how D.D.
“appear[ed] capable of providing . . . information regarding his
alleged offense, his involvement in the alleged offense, . . . and
his state of mind at the time of the alleged offense,” and that
“[h]e seemed to have adequate recall of the events leading up to
his arrest[].” Thus, based on the record before us, we are not
persuaded that D.D.’s diagnosed mental condition affects his
ability to tell the truth.

¶41 D.D. resists this conclusion, pointing to the fact that he
was declared incompetent to stand trial for roughly a year. But
the basis that led to this declaration was Evaluator 1’s concern
that D.D. was mildly to moderately impaired in his capacity to
reason, consider consequences, or exercise judgment—not that
he struggled in his ability to relate facts or to tell the truth.
Indeed, Evaluator 1 clarified during his trial testimony that he
did not even necessarily hold a view that D.D.’s fleeting
deference to authority compelled D.D. to confess the charged
conduct to multiple people; rather, he believed that D.D. might
“occasionally” acquiesce to an authority figure if one were to ask
him “leading questions.” But D.D. was not asked leading
questions that would have put him at risk in any of the



20200223-CA                     23               2021 UT App 100
                            In re D.D.


circumstances leading to his confessions. Instead, D.D. confessed
to multiple individuals in response to open-ended or yes-no
questions, and he volunteered details about the abuse without
any prompting and without any suggestion from others about
how he had touched Niece and Nephew. Accordingly, we do not
conclude that, based on the totality of the circumstances, D.D.’s
mental condition negatively impacted the trustworthiness of his
confessions, and therefore the third factor weighs in favor of
corroborating D.D.’s confessions.

¶42 Finally, in addition to the four trustworthiness factors
named in Mauchley, we must also consider whether “the overall
facts and circumstances related in the confession [are] consistent
with facts otherwise known or established.” See 2003 UT 10, ¶ 53
(cleaned up). An anecdote included in Mauchley exemplifies this
broad yet critical underlying rule, and offers parallel reasoning
for the facts at issue in this case: “if a man spontaneously
confesses that he fondled a child, but the evidence demonstrates
he was never in physical proximity with the child, his confession
is likely untrustworthy because the facts related in the
confession are inconsistent with otherwise known or established
facts.” See id. The exact opposite is the case with D.D.’s
confessions, bolstering our confidence that the confessions are
trustworthy.

¶43 The testimony at trial established that D.D. was
repeatedly in “physical proximity with the child[ren]” during
the times that he stated the touchings occurred. Both Brother and
Sister-in-law described how D.D. would visit them periodically
and spend the night at their house, and that they would do the
same and spend the night at his house, tracking with D.D.’s
narrative that the instances of abuse occurred “every time” he
had come to their house or the family had visited his house. And
Brother described how Niece was a notoriously deep sleeper, a
fact which would be consistent with D.D. being able to touch
Niece without waking her up. Furthermore, the details included



20200223-CA                    24              2021 UT App 100
                            In re D.D.


in each confession are generally consistent with one another—a
factor that other jurisdictions applying the trustworthiness
standard often include alongside the four factors identified in
Mauchley. See, e.g., State v. Dern, 362 P.3d 566, 583 (Kan. 2015)
(stating that a “determination of trustworthiness will depend on
the totality of the circumstances and may include a
consideration” of several “nonexclusive factors,” including close
variants of the factors identified in Mauchley, as well as “the
number of times the confession was made and the consistency or
lack thereof between different versions of the confession”); see
also Chambers v. Mississippi, 410 U.S. 284, 300 (1973) (“The sheer
number of independent confessions provided additional
corroboration for each.”). These additional characteristics
present across all of D.D.’s confessions are thus further indicia
that the confessions were trustworthy.

¶44 Based on the foregoing analysis considering each of the
factors articulated in Mauchley, as well as the overarching
direction to consider the “overall facts and circumstances related
in the confession” and their correlation to “facts otherwise
known or established,” see 2003 UT 10, ¶¶ 52–53 (cleaned up),
we conclude that the juvenile court did not err in determining
that all of D.D.’s confessions were trustworthy as a matter of
law.

                                II

¶45 D.D. next argues that, even if the confessions were
sufficiently corroborated to be admitted into evidence, they were
insufficient on their own to support a finding of delinquency
beyond a reasonable doubt. Because in Utah corroborated
confessions are sufficient to sustain a finding of delinquency on
their own, we reject this argument and conclude that the juvenile
court did not err in adjudicating D.D. delinquent.

¶46 Even after a court has found that a defendant’s confession
satisfies the trustworthiness standard and may be admitted into


20200223-CA                    25              2021 UT App 100
                            In re D.D.


evidence, the State must still meet its burden of “establish[ing]
all elements of the offense” in order to prove to the factfinder
that the defendant is guilty beyond a reasonable doubt. See State
v. Mauchley, 2003 UT 10, ¶¶ 49, 61, 67 P.3d 477 (cleaned up). And
although the various rules on admissibility “do not specify what
evidence is required to sustain a conviction” on appeal,
“sufficiency of the evidence rules do address what evidence is
required.” Id. ¶ 71. “In order to overturn the juvenile court’s
decision as to the sufficiency of the evidence, the result must be
against the clear weight of the evidence or leave the appellate
court with a firm and definite conviction that a mistake has been
made.” In re J.H., 2012 UT App 195, ¶ 2, 283 P.3d 971 (per
curiam) (cleaned up). This is because “[t]he juvenile court is in
the best position to weigh conflicting testimony, to assess
credibility, and from such determinations, render findings of
fact.” Id. Furthermore, “corroboration of the confession itself is
sufficient to sustain” a finding of delinquency on appeal,
because a finding of guilt beyond a reasonable doubt may be
supported by “independent evidence of the crime, a
corroborated confession, or a combination of both.” See Mauchley,
2003 UT 10, ¶¶ 61, 76 (emphasis added); see also id. ¶¶ 77–78
(noting how “the corroboration rule” and its “trustworthiness
standard pertains not just to the admissibility, but also to the
sufficiency of the evidence”).

¶47 D.D. nevertheless argues generally that the confessions,
on their own, are not enough to sustain the juvenile court’s
finding of delinquency. In so doing, he cites Mauchley and
largely parrots the same arguments he made with regard to the
confessions’ trustworthiness, asserting again that the State was
required to produce independent evidence before the
confessions could be corroborated and relied upon as evidence
in support of a delinquency finding. He also contends that the
juvenile court “incorrectly coalesced” the corroboration analysis
and its factfinding role. Here again, D.D. appears to
misunderstand the holding of Mauchley; as noted, our supreme



20200223-CA                    26              2021 UT App 100
                             In re D.D.


court made clear in that case that a corroborated confession is
itself sufficient to sustain a finding of delinquency on appeal. See
id. ¶¶ 61, 76. And in D.D.’s case there is not only one
corroborated confession but multiple corroborated confessions,
all of which are factually consistent with one another.

¶48 As to his other argument regarding the juvenile court’s
role as evidentiary gatekeeper and factfinder, D.D. is correct to
note that, after a confession has been corroborated, the factfinder
“may nevertheless still consider for itself the weight it wishes to
give to the confession.” (Quoting Mauchley, 2003 UT 10, ¶ 61.)
But D.D. has not shown that the factfinder failed to do so in his
case. The juvenile court initially ruled on the trustworthiness of
the confessions during the trial and admitted them into
evidence, then took the matter under advisement and issued its
ruling a few weeks later finding D.D. delinquent beyond a
reasonable doubt. On our review of the record, the court appears
to have taken great care in its dual role as evidentiary gatekeeper
during the trial, and then as factfinder from the conclusion of
trial until the day it made its ruling. The court had the full ability
to consider the weight it wished to give to D.D.’s multiple
confessions in reaching its ultimate determination, and we see
no indication in the record that it improperly conflated the
corroboration analysis with its factual consideration of whether
D.D. was delinquent beyond a reasonable doubt based on these
corroborated confessions.

¶49 Finally, D.D. asserts that, aside from these perceived
errors on the part of the court, the State presented “insufficient
evidence . . . to find D.D. delinquent without entertaining a
reasonable doubt of his guilt.” We disagree.

¶50 The State put on evidence of at least six confessions, with
varying degrees of detail given in each. In the Initial
Confessions, D.D. described in painstaking detail how he would
enter Niece’s room, make sure she was asleep, “bring her panties



20200223-CA                      27               2021 UT App 100
                            In re D.D.


down to her knees,” “run his finger around her genitalia,” and
sometimes “touch[] the inside of her genitalia.” And in the Police
Station Confession, he gave similarly detailed admissions with
respect to Niece, as well as describing how he had
“inappropriately” “touched the tip of [Nephew’s] penis” during
a diaper change, when Brother and Sister-in-law “weren’t
looking.” In the Vehicle Confession, he again admitted that “he
had inappropriately touched his niece.” In addition, the two Text
Message Confessions contained several admissions that, when
viewed in concert with the other confessions, further support a
finding that the State met its evidentiary burden. Namely, D.D.’s
statement in the First Text Message Confession, “If I would have
known that all of this would have happened, I NEVER would
have touched [Nephew] and [Niece] like that in the first place,”
followed by similarly contrite statements in the Second Text
Message Confession acknowledging that he had inappropriately
“touched” Niece and Nephew. Finally, none of the details given
in any of the confessions conflict with one another, and there are
several common threads throughout, including that the
touchings of Niece occurred at night while she was asleep, his
detailing the parts of her body he touched, and his general
admissions in each confession that he had inappropriately
touched Niece, Nephew, or both.

¶51 In sum, we cannot conclude that an adjudication of
delinquency is “against the clear weight of the evidence,” and
we do not possess a “firm and definite conviction that a mistake
has been made” in this case. See In re J.H., 2012 UT App 195, ¶ 2
(cleaned up). Accordingly, we reject D.D.’s argument that there
was insufficent evidence to support a finding that he was
delinquent beyond a reasonable doubt on both charged counts.


                         CONCLUSION

¶52 The juvenile court did not erroneously apply Mauchley in
deciding that all of D.D.’s confessions were sufficiently


20200223-CA                    28              2021 UT App 100
                           In re D.D.


trustworthy to be corroborated and admitted into evidence. And
based on these corroborated confessions, as well as other
evidence in the record, there is sufficient evidence to support a
finding of delinquency beyond a reasonable doubt. Accordingly,
we affirm the juvenile court’s ruling.




20200223-CA                   29               2021 UT App 100